Opinion issued March 5, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-14-00792-CV
                           ———————————
                      EUGENIA WOODARD, Appellant
                                       V.
 FORTRESS INSURANCE COMPANY AND RONNIE ELMORE, D.D.S.,
                       Appellees


                   On Appeal from the 215th District Court
                            Harris County, Texas
                      Trial Court Case No. 2014-09985


                         MEMORANDUM OPINION

      Appellant, Eugenia Woodard, filed suit against appellees, Ronnie Elmore,

D.D.S. and Fortress Insurance Company, alleging injuries following some dental

work. Fortress Insurance obtained a summary judgment in its favor. Dr. Elmore

obtained a dismissal of the claims against him based on Woodard’s failure to file
an expert’s report. In her pro se brief on appeal, Woodard complains about the

injuries she alleges Dr. Elmore caused her and his refusal to submit to alternative

dispute resolution. We treat this as a challenge to the propriety of the order

dismissing the claims again Dr. Elmore. 1

      We affirm.

                                      Background

      Dr. Elmore performed some dental work on Woodard. Some time later,

Woodard filed suit against Dr. Elmore and Fortress Insurance, alleging injuries

resulting from the dental work. Both defendants answered the suit. One hundred

twenty-three days after he answered the suit, Dr. Elmore filed a motion to dismiss

due to Woodard’s failure to file an expert report. The trial court granted the

motion to dismiss.

                                 Standard of Review

      This appeal concerns dismissal of Woodard’s claims against Dr. Elmore due

to Woodard’s failure to file an expert report pursuant to Chapter 74 of the Texas

Civil Practices and Remedies Code, the Health Care Liability Act. We review the
1
      Woodard does not make any direct complaints about Fortress Insurance in her pro
      se brief. As a result, we do not construe her brief to raise an issue against Fortress
      Insurance. Although we liberally construe pro se pleadings and briefs, we
      nonetheless require pro se litigants to comply with applicable laws and rules of
      procedure. See TEX. R. APP. P. 38.1(i) (requiring briefs to contain clear and
      concise argument for contentions made); Wheeler v. Green, 157 S.W.3d 439, 444
      (Tex. 2005) (holding pro se litigants are not exempt from rules of procedure).




                                            2
trial court’s ruling in such cases for an abuse of discretion. Bowie Mem’l. Hosp. v.

Wright, 79 S.W.3d 48, 52 (Tex. 2002) (citing Am. Transitional Care Ctrs. of Tex.,

Inc. v. Palacios, 46 S.W.3d 873, 878 (Tex. 2001)). A court abuses its discretion if

it acts without reference to any guiding rules or principles. Wright, 79 S.W.3d at

52 (citing Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex.

1985)). When reviewing matters committed to the trial court’s discretion, we may

not substitute our judgment for the trial court’s judgment. Walker v. Gutierrez,

111 S.W.3d 56, 62 (Tex. 2003) (citing Flores v. Fourth Court of Appeals, 777
S.W.2d 38, 41 (Tex. 1989)). Our analysis of an expert’s qualifications is limited to

the four corners of the expert’s report and the curriculum vitae. Palacios, 46
S.W.3d at 878.

                                      Analysis

      In a health-care-liability claim, a plaintiff must serve a defendant with an

expert report, along with the curriculum vitae of each expert listed in the report, no

later than 120 days after the defendant files its answer. TEX. CIV. PRAC. & REM.

CODE ANN. § 74.351(a) (Vernon Supp. 2014). If the plaintiff fails to serve an

expert report for the defendant, the court, on the defendant’s motion, must dismiss

with prejudice all claims brought against that defendant by that plaintiff. Id.

§ 74.351(b)(2).




                                          3
      The record reflects that Woodard did not file any expert report. After 120

days passed, Dr. Elmore filed a motion to dismiss. Accordingly, the trial court was

required to dismiss Woodard’s claims against Dr. Elmore. See id. We overrule

Woodard’s sole issue.

                                   Conclusion

      We affirm the judgment of the trial court.




                                             Laura Carter Higley
                                             Justice

Panel consists of Justices Jennings, Higley, and Huddle.




                                         4